DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-17 are currently pending and have been examined on their merits. 
Claims 1 and 17 have been amended see REMARKS March 24, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-8 recites a method (i.e. a process such as an act or series of steps), while claims 9-16 recite a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices) comprising processing circuitry and a memory storing instructions; claim 17 recites a non-transitory computer readable storage medium, and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 17 recite: a user of said users belonging to a set of friends, said set of friends comprising a first subset of said users, further said user belonging to a group within said social network application said group comprising a second subset of said users; creating at the request of said user an event page, said life event page related to a life event of said user; and allowing at the request of said user said second subset of users to view said life event page, while preventing other users from viewing said life event page. 
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to plan and create an event within an organization and then distribute the event details and/ or corresponding media to either their friends, members of a sub group of the organization, or any combination thereof. The representative claims recite a method of organizing BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); classifying and storing digital images in an organized manner, TLI Communications, LLC v. AV Auto., LLC, 823 F.3d 607, 611-12, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016); receiving, screening, and distributing email, Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (Fed. Cir. 2016); retaining information in the navigation of online forms, Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417-18 (Fed. Cir. 2015); and collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017).

Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: a processor on at least one server, providing a social network application available to a plurality of users, each of said users comprising a profile page on said social network application.
Claim 9: a system comprising a memory comprising a social network application and a data store; and a processor. Providing a social network application available to a plurality of users, each of said users comprising a profile page on said social network application.
Claim 17: further recites the additional element of a non-transitory computer readable storage medium having a computer readable program code embodied therein.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the 

The dependent claims 2-8 and 10-16 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea.

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to have a computer capable of creating information and distributing the information to a predetermined group of individuals. See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is clear the recited claims would be well understood, routine, and conventional to one of ordinary skill in the art to create a social networking page or group that allows each member to create a profile page and connect with other members of a church organization or other organization to help distribute event information. As the specification states that social networking has evolved rapidly over the last twenty years and that many secular options Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)).

The dependent claims 2-8 and 10-16 do not add any additional elements to the structure of the claimed invention and only serve to further limit the judicial exception and therefore are directed towards the same abstract idea as representative claims 1, 9, and 17.

Claims 2-8 and 10-16 are directed to further limiting the abstract idea of providing a life event page and allowing users to view a life event page.

None of the independent claims recite any additional elements that have not been discussed above.


Therefore, claims 1-17 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, and 16-17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Saba (US 2008/0275979) in view of Hochberg (US 2013/0159519).
Claim 1, 9, and 17: Saba discloses (Claim 1) a method for facilitating a life event page within a social network application comprising (Paragraph [0009]), (Claim 9) a system for facilitating a life event page within a social network application comprising a memory comprising a social network application and a data store; and a processor that, at the direction of said social network application (Paragraph [009]). (Claim 17) a non-transitory computer readable medium having a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the method of claim 1 (Paragraph [0098-0092] the above-described functions and components can be comprised of instructions that are stored on a computer storage medium. The instructions can be retrieved and executed by a processor). Providing a social network application, by a processor on at least one server, available to a plurality of users (Paragraph [0009-0011]; [0027-0029]; Fig. 1 embodiments of the present invention provide systems and methods for managing a plurality of group-centric networks. Each group-centric network comprises one or more groups/ organizations having a common interest or affinity. Group-centric networks represent organizations and groups within the organizations that use various mechanisms to establish the organizations, groups, subgroups, and their relationships. These mechanisms may be utilized by the organization, groups, subgroups, and individuals to set up their presence within the network cluster. In exemplary embodiments, the cluster network host comprises one or more servers configured to create and maintain the network cluster). Each of said users comprising a profile page on said social network application (Paragraph [0024-0029]; [0037-0042]; Fig. 3 Each network cluster comprises a plurality of related organizations. In exemplary embodiments each network cluster is directed to a particular theme, common goal, or association. An exemplary organization structure for the organization is shown in Fig. 3. The overall organization is represented in the network cluster as the home group. The home group may comprise one or more child groups. The groups are entities that have A user of said users belonging to a set of friends, said set of friends comprising a first subset of said users (Paragraph [0037-0043]; [0047-0054]; [0061] each group within the organization as well as each user may be defined by its profiles, functions, and relationships (e.g. friends, members, etc.).Individual membership relationships comprises relationships established between an individual user and the groups making that individual a member of that group. Members comprise individuals that participate in the group in different roles. The roles may comprise leaders, project managers, general members, and friends). Further said user belonging to a group within said social network application said group comprising a second subset of said users (Paragraph [0027-0028]; [0041-0043]; Figs. 2a & 3, Each group-centric network may represent an organization or specific group of/ with similar interest. For example, Green Church may be an organization in the Christian network. The cluster network host comprises one or more servers configured to create and maintain the network cluster of group-centric networks representing organizations and groups within the organizations using various mechanisms to establish the organizations, groups, subgroups, and their relationships. These mechanisms may be utilized by the organizations, groups, subgroups, and individuals to set up their presence within the network cluster. Each group within the organization as well as each user may be defined by its profiles, functions, and relationships (e.g. friends, members, etc.). The profile may be extended to include profile specific pages for that type of group, and users connected to members Creating at the request of said user an event page, said live event page related to a life event of said user (Paragraph [0058-0061] in exemplary embodiments, the web parts database comprises components that are provided to customize a web page of group centric networks, groups, and/ or individual users. Each web part component may also allow the individual to select or set a security setting for access to data for that web part. For example, a group-centric network web page may have an events web part. The events web part may be configured to be viewed by anyone, but only leaders of the group are allowed to post new events in the events web part). Allowing at the request of said user said second subset of users to view said life event page (Paragraph [0048-0054]; [0059-0061] Individual membership relationship comprises relationships established between an individual user and the groups. Members comprise individuals that participate in the group in different roles. The roles may comprise leaders, project managers, general members, and so forth. The user may also have a role as a friend or as public (not logged in or not a direct member of the group). In exemplary embodiments the security engine limits access and functions within the network cluster and the group-centric networks based on roles and relationships in the group-centric network and privacy settings of data. In various embodiments, there are a plurality of levels of access and functionality based on an individual’s role. Additionally, sets of individuals within these roles may be established for viewing and functional access (e.g. a set of friends or leaders may view data). In exemplary embodiments the web parts database comprises components that are provided to customize a web page of group-centric networks. Each web part component may also allow the individual to select or set a security setting for access to data for that while preventing other users from viewing said life event page.
In the same field of endeavor of creating and regulating social network groups and their content Hochberg teaches while preventing other users from viewing said life event page
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by Saba of creating and managing a clustering of group-centric networks with the system of preventing other users from viewing certain life event pages as taught by Hochberg (Hochberg [0061]). One would be motivated to combine these systems as content owners on the internet often limit the audience for their content to individuals who satisfy pre-determined criteria (Hochberg [0002]). 
Claim 2 and 10: Modified Saba discloses the method as per claim 1 and the system as per claim 9. Saba further discloses further comprising the step of allowing at the request of said user said first subset of users to view and said life event page (Paragraph [0050-0054]; [0059-0061]; Fig. 4 web pages may reflect the group’s profile, function, relationships, leaderships, and members. In exemplary embodiments the security engine limits access and functions within the network cluster and the group centric networks based on roles and relationships in the group-centric network and privacy settings of data. In various embodiments there are a plurality of levels of access and functionality based on an individual’s role such as, public, member, leader, friend, and administrator. Additionally, sets of individuals within these roles may be established for viewing and functional access (e.g. a set of friends or leaders may view data). Each web part component may also allow the individual to select or set a security setting for access to data for that web part. For example, a group-centric network web page may have an events web part. The events web part may be configured to be viewed by anyone (e.g. guests, members) but only leaders of the group-centric network are allowed to post new events in the events web part).
Claim 5: Modified Saba discloses the method as per claim 2. Saba further discloses wherein said life event page comprises data viewable by said second subset of users (Paragraph [0050-0054]; [0059-0061]; Fig. 4 web pages may reflect the group’s profile, function, relationships, leaderships, and members. In exemplary embodiments the security engine limits access and functions within the network cluster and the group centric networks based on roles and relationships in the group-centric network and privacy settings of data. In various embodiments there are a plurality of levels of access and functionality based on an individual’s role such as, public, member, leader, friend, and administrator. Additionally, sets of individuals within these roles may be established for viewing and functional access (e.g. a set of friends or leaders may view data). Each web part component may also allow the individual to select or set a security setting for access to data for that web part. For example, a group-centric network web page may have an events web part. The events web part may be configured to be viewed by anyone (e.g. guests, members) but only leaders of the group-centric network are allowed to post new events in the events web part). Saba does not explicitly disclose and not viewable by said first subset of users.
In the same field of endeavor of creating and regulating social network groups and their content Hochberg teaches and not viewable by said first subset of users (Paragraph [0031-0034]; [0051-0055]; [0060-0063] social networking system may allow a user to create events, RSVP to events, endorse objects, recommend objects, and tag others in objects. In one embodiment, a first set of content owners may upload content to the social networking system for storage, while a second set of content owners store and maintain content themselves. 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by Saba of creating and managing a clustering of group-centric networks with the system of preventing a first subset of users from viewing certain life event pages as taught by Hochberg (Hochberg [0061]).
Claim 6: Modified Saba discloses the method as per claim 1. Saba further discloses wherein said life event page comprises data viewable by said first subset of users Paragraph [0050-0054]; [0059-0061]; Fig. 4 web pages may reflect the group’s profile, function, relationships, leaderships, and members. In exemplary embodiments the and not viewable by said second subset of users.
In the same field of endeavor of creating and regulating social network groups and their content Hochberg teaches and not viewable by said second subset of users (Paragraph [0031-0034]; [0051-0055]; [0060-0063] social networking system may allow a user to create events, RSVP to events, endorse objects, recommend objects, and tag others in objects. In one embodiment, a first set of content owners may upload content to the social networking system for storage, while a second set of content owners store and maintain content themselves. Content access rules created by the content owner identify access information required to make an access determination for a requesting user. Access rules may restrict access to content based on membership or affiliation in particular social networking system group or networks. An access rule may also restrict 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by Saba of creating and managing a clustering of group-centric networks with the system of preventing a second subset of users from viewing certain life event pages as taught by Hochberg (Hochberg [0061]).
Claim 7: Modified Saba discloses the method as per claim 1 and the system as per claim 9. Saba further discloses wherein said user is an administrator of said life event page (Paragraph [0055-0060]; Fig. 4 in various embodiments there are a plurality of levels of access and functionality based on an individual’s role such as, for example, public, member, leader, friend, and administrator. The administrative engine allows an administrator to define group-centric administrative components for groups within the group-centric network. An administrator may define new web parts to provide to a catalog of available web parts for a group).
Claim 8 and 16: Modified Saba discloses the method as per claim 1 and the system as per claim 9. Saba further discloses wherein said group page is a church page (Paragraph [0027-0029]; [0037-0040]; Fig. 3 the exemplary network cluster comprises a plurality of group-centric networks coupled via the communication network. Each group-centric network may represent an organization or specific group with similar interest. For example, Green Church may be an organization in the Christian network).
Claims 3-4 and 11-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Saba (US 2008/0275979) in view of Hochberg (US 2013/0159519) further in view of Abhyanker (US 2014/0237053).
Claim 3 and 11: Modified Saba discloses the method as per claim 1 and the system as per claim 9. Saba does not discloses wherein said life event page is an obituary page.
In the same field of endeavor of creating event pages on social networking platforms Abhyanker teaches wherein said life event page is an obituary page (Paragraph [0086-0089]; [0354-0356]; Figs. 4 & 43, in the example embodiment the ideas algorithm may include an obituaries algorithm. A user interface view of the ideas algorithm illustrates a “submit an obituary” section. The “submit an obituary” may be the window of the mark-up page in which a notice of the death of a person including a short biography may be published by the user. The user may upload, edit, and/ or provide information related to an obituary in the markup page that may be viewable to the other users of the online neighborhood social network).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by Saba of creating and 
Claim 4 and 12: Modified Saba discloses the method as per claim 1 and the system as per claim 10. Saba does not discloses wherein said life event page is a wedding page.
In the same field of endeavor of creating event pages on social networking platforms Abhyanker teaches wherein said life event page is a wedding page (Paragraph [0086-0089] Fig. 4, Fig. 4 is a list view of a summary algorithm according to one embodiment. The ideas algorithm may include a weddings algorithm and an announcements algorithm (e.g. the weddings algorithm)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by Saba of creating and managing a clustering of group-centric networks that include event pages with the system of making a social networking page specifically related to a wedding page as taught by Abhyanker [0088]). This would be done with the motivation that the system would allow community publication to be created within a group so that users may gather and disseminate information about current events, trends, issues, and people (Abhyanker [0074]).
Claim 13: Modified Saba discloses the system as per claim 11. Saba further discloses wherein said life event page comprises data viewable by said second subset of users and not viewable by said first subset of users.
In the same field of endeavor of creating and regulating social network groups and their content Hochberg teaches and not viewable by said first subset of users (Paragraph [0031-0034]; [0051-0055]; [0060-0063] social networking system may allow a user to create events, RSVP to events, endorse objects, recommend objects, and tag others in objects. In one embodiment, a first set of content owners may upload content to the social networking system for storage, while a second set of content owners store and maintain content themselves. Content access rules created by the content owner identify access information required to make an access determination for a requesting user. Access rules 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by Saba of creating and managing a clustering of group-centric networks with the system of preventing a first subset of users from viewing certain life event pages as taught by Hochberg (Hochberg [0061]).
Claim 14: Modified Saba discloses the system as per claim 11. Saba further discloses wherein said life event page comprises data viewable by said first subset of users Paragraph [0050-0054]; [0059-0061]; Fig. 4 web pages may reflect the group’s profile, function, relationships, leaderships, and members. In exemplary embodiments the security engine limits access and functions within the network cluster and the group centric networks based on roles and relationships in the group-centric network and and not viewable by said second subset of users.
In the same field of endeavor of creating and regulating social network groups and their content Hochberg teaches and not viewable by said second subset of users (Paragraph [0031-0034]; [0051-0055]; [0060-0063] social networking system may allow a user to create events, RSVP to events, endorse objects, recommend objects, and tag others in objects. In one embodiment, a first set of content owners may upload content to the social networking system for storage, while a second set of content owners store and maintain content themselves. Content access rules created by the content owner identify access information required to make an access determination for a requesting user. Access rules may restrict access to content based on membership or affiliation in particular social networking system group or networks. An access rule may also restrict access to content based on association with other social networking system users. For instance, access may be restricted to friends or relatives of User A, 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by Saba of creating and managing a clustering of group-centric networks with the system of preventing a second subset of users from viewing certain life event pages as taught by Hochberg (Hochberg [0061]).
Claim 15: Modified Saba discloses the system as per claim 11. Saba further discloses wherein said user is an administrator of said life event page (Paragraph [0055-0060]; Fig. 4 in various embodiments there are a plurality of levels of access and functionality based on an individual’s role such as, for example, public, member, leader, friend, and administrator. The administrative engine allows an administrator to define group-centric administrative components for groups within the group-centric network. An administrator may define new web parts to provide to a catalog of available web parts for a group).

Therefore, claims 1-17 are rejected under U.S.C. 103.

Response to arguments
Applicant’s arguments, see REMARKS March 24, 2021, with respect to the rejection of claim 17 under U.S.C. 101 regarding claim 17 being directed to non-statutory subject matter have been fully considered and are persuasive as the applicant amended the dependent claim 17. However, claim 17 is newly rejected under U.S.C. 101 as being directed to an abstract idea see above rejection.
Applicant’s arguments, see REMARKS March 24, 2021, with respect to the rejection of claims 1-17 under U.S.C. 101 have been fully considered but are not persuasive.
Applicant argues that the claimed limitations are directed to an improvement to a technology as the claims recite an improvement to preventing other people from obtaining event details. However, the Examiner respectfully disagrees as the abstract idea is not integrated into a practical application as preventing people from knowing about an event is not an improvement to a technology nor is using a social network application provided by a processor to perform the method. Additionally, the claims do not recite an improvement in a technology for preventing users from viewing or obtaining information but merely stating a method for limiting people who are able to view information based on permission settings. Relevant considerations for evaluation whether additional elements are integrated a judicial exception into a practical application include: An improvement in the functioning of a computer, or an  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Therefore, the claims are not directed to a practical application.
Applicant’s arguments, see REMARKS March 24, 2021, with respect to the rejection of claims 1-17 under U.S.C. 103 have been fully considered but are not persuasive.
Applicant argues that Saba in combination with Hochberg does not teach “preventing other user from viewing said life event page” because Saba claims that users with specific roles would be able to restrict access to content rather than the what is intended by the applicant to allow all users to be able to create and restrict their own content. However the Examiner respectfully disagrees as the broadest reasonable interpretation of a user with a defined role having defined permission rights would include allowing all of the members in a group to have permission to create and restrict 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Brookhart (US 2010/0125798) Techniques for information collaboration.
Hosier (US 2018/0262884) Online systems and methods for advancing information organization sharing and collective action.
Wolfe (US 2019/0356627) Social platform with enhanced privacy and integrated customization features.
Rao (US 2011/0258275) System for managing social group interactions.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629                              

/RICHARD W. CRANDALL/Examiner, Art Unit 3689